In an action to recover damages pursuant to a personal guarantee, the defendant appeals from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated June 24, 2002, which, upon an order of the same court, dated April 29, 2002, granting the plaintiffs motion for summary judgment, is in favor of the plaintiff and against him in the total sum of-$87,589.
*743Ordered that the judgment is reversed, on the law, without costs or disbursements, and the matter is remitted for a hearing on damages.
While the plaintiff established its entitlement to judgment as a matter of law by submission of a copy of the note, the guarantee, and the failure to pay according to its terms (see Staten Is. Sav. Bank v Tri-State Power Wash, 284 AD2d 527 [2001]; E.D.S. Sec. Sys. v Allyn, 262 AD2d 351 [1999]), and the defendant essentially concedes that some money is owed, it is unclear from this record exactly how much is owed by the defendant. Accordingly, a hearing is required before the amount of the judgment can be determined. Feuerstein, J.P., Smith, H. Miller and Townes, JJ., concur.